Exhibit 10.1
 
LIMITED ASSET PURCHASE AGREEMENT
 
BETWEEN VEMICS, INC. AND CLEARLOBBY, INC.
 
AGREEMENT made and entered into as of 11th day of September 2008, by and between
ClearLobby, Inc., a Delaware corporation, with its principal place of business
at 60 Silver Lane, Holliston, MA 01746, (''Seller'') and Vemics, Inc., a Nevada
corporation, with its principal place of business at 523 Avalon Gardens, Nanuet,
NY 10954, (''Buyer'').
 
W I T N E S S E T H
 
Whereas Seller desires to sell certain of its assets, including certain
trademarks, computer software and know-how related thereto, in accordance with
the terms and conditions of this Agreement; and
 
Whereas Buyer desires to purchase such assets in accordance with the terms and
provisions hereof.

 
Now, therefore, in consideration of the premises and of the mutual promises
herein contained, the parties agree as follows;
 
1.  
Sale and Purchase of Assets

 
1.1 Transfer of assets.  Subject to the terms and provisions hereof, Buyer, in
reliance upon Seller's warranties and representations herein made, shall
purchase and acquire from Seller, and Seller shall sell, transfer and convey to
Buyer, with the exceptions set forth herein and in the schedules annexed hereto,
all of the assets, properties and rights of Seller, of every type and
description, whether tangible or intangible, including but not limited to the
following:
 
(a) All designs, drawings, procedures (including design, manufacturing, test and
maintenance procedures), specifications, software (other than as described in
Subparagraph (b) hereof), printed circuit board art work, integrated circuit
masks, test equipment, tools, fixtures, documentation, training materials, and
information, in whatever form, related to, useful, utilizable or necessary in
the design, manufacture, test and/or maintenance of the website  known as the
Clearlobby Website; the foregoing being more specifically defined and described
in the Schedule of Computer Technology, Schedule A, attached hereto and made a
part hereof (hereinafter collectively referred to as ''Computer Technology'').
 
(b) All software (including object and source code, in machine readable and
listing form), documentation (including internal documentation, documentation
made available to customers and training materials), flowcharts, source code
notes, software tools, compilers, test routines and information, in whatever
form, and all revisions, release levels and versions of the foregoing, used on
or with the Computer Technology, offered for sale or license by Seller,
developed by or for Seller, or in the possession of Seller; the foregoing being
more specifically defined and described in the Schedule of Software, Schedule B,
attached hereto and made a part hereof (hereinafter collectively referred to as
''Software'').
 
(c) All patents, patent applications, copyrights, trade secrets, trademarks,
trade names, and other proprietary rights based, in whole or in part, or
included in or covering the Computer Technology, Software or any portion
thereof; the foregoing being more specifically defined and described in the
Schedule of Proprietary Rights, Schedule C, attached hereto and made a part
hereof (hereinafter collectively referred to as ''Proprietary Rights'').
 
(d) All inventories of Computer Technology, Software, or any portions thereof;
the foregoing being more specifically defined and described in the Schedule of
Inventories, Schedule D, attached hereto and made a part hereof (hereinafter
collectively referred to as ''Inventories'').

 
(e) All rights of Seller under sales agreements, franchises, license agreements,
lease agreements, maintenance agreements, procurement agreements, consultant
agreement, employee agreements, invention agreements and all other agreements of
whatever nature or kind relating to Computer Technology, Software or Proprietary
Rights specifically defined and described in the Schedule of Contract Rights,
Schedule E, attached hereto and made a part hereof (hereinafter collectively
referred to as ''Contract Rights'').
 
(f) All rights of Seller in the domain name and url http://www.clearlobby.com
being more specifically defined and described in the Schedule of Inventories,
Schedule D, attached hereto and made a part hereof.
 
All assets of Seller to be transferred to the Buyer pursuant hereto, including
the Computer Technology, Software, Proprietary Rights, Inventories and Contract
Rights, are sometimes hereinafter collectively referred to as ''Seller's
Assets.''
 



--------------------------------------------------------------------------------


 
1.2 Excluded assets.The following shall be excluded from Seller's Assets being
sold and transferred to Buyer hereunder:
 
(a) Seller's cash on hand and bank deposits at the time of Closing.
 
(b) All accounts receivable, refundable income taxes, prepaid interest,
investments in marketable securities, loans and exchanges; and loans receivable.

 
(c) All stock or securities, in whatever form, of Seller.
 
(d) All liabilities or obligations of Seller, in existence at the time of
Closing as well as anytime after the closing, including, accounts payable, but
excluding the obligations expressly included in Contract Rights.
 
(e) All leases for land and/or buildings.

 
1.3 Encumbrances.  The sale and transfer of Seller's Assets shall, at the time
of Closing, be free and clear of all obligations, security interests, liens,
infringements and encumbrances whatsoever..

 
1.4 Purchase price .Subject to the provisions of Paragraph 1.5 and the
Promissory Note attached hereto as Schedule G, the purchase price for the sale
and transfer of Seller's Assets to Buyer is the sum of $250,000.00.  The
purchase price shall be payable as follows:
 
(a) At the time of Closing, by wire transfer to Seller's account at Citizen’s
Bank $10,000.00.  Wire transfer and account information shall be provided by the
Seller to the Buyer at Closing.

 
(b) The remaining $240,000.00 of the purchase price shall disbursed by Buyer to
Seller in accordance with the terms of the Promissory Note dated September 11,
2008 and attached hereto as Schedule F.
 
(d) Sean Hanlon and Gregory Englehardt shall each be issued 10,000 shares of SEC
144 restricted stock in Buyers Company.
 
1.5 Closing.  The completion of the contemplated transactions is herein
designated as the Closing, which shall take place on the 9th day of September,
2008, or such later date as may be mutually agreed upon by the parties.
 
1.6 Intentionally Omitted.
 
1.7 Access and information .Seller shall give to Buyer, Buyer's accountants,
technical personnel, counsel and other representatives access, during normal
business hours, from the date hereof to Closing, to Computer Technology,
Software, Inventories, books, records, contracts and commitments of Seller
(including Contract Rights) and shall furnish Buyer, during such period, with
information concerning Seller's Assets as Buyer may reasonably request.  Such
information shall be subject to the provisions of Paragraph 8.15.
 
1.8 Conduct of business .Seller warrants and represents to and covenants and
agrees with Buyer that, pending completion of the Closing, unless otherwise
agreed in writing by Buyer:
 
(a) Seller shall not sell, license, contract, commit or otherwise encumber
Seller's Assets, other than in the ordinary course of business.
 
(b) Seller shall carry and continue in force and effect through the Closing,
such fire and extended coverage insurance on the Inventories as is in existence
of the date of this Agreement.
 
(c) Seller shall not amend, modify or terminate any agreement to which it is a
party and which in any way relates to Seller's Assets, without the prior written
consent of Buyer.

 
(d) There will be no increase in any compensation payable or to become payable
by Seller to any employee, agent or consultant.
 
 

--------------------------------------------------------------------------------


 
2. Warranties and Representations of Seller
 
Seller warrants and represents to Buyer as follows:
 
2.1 Corporate organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to do business in the Commonwealth of Massachusetts and has full
power and authority to carry on its current business and to own, use and sell
its assets, including Seller's Assets, and properties.
 
2.2 Corporate authority.The execution and delivery of this Agreement to Buyer
and the carrying out of the provisions hereof have been duly authorized by the
Board of Directors of Seller and authorized by Seller's shareholders, and at
Closing, Seller shall furnish Buyer copies of the authorizing resolutions of
Seller's Board of Directors and its shareholders.

 
2.3 Labor issues.  To the best of Seller's knowledge and belief, no strike,
picketing or similar action is pending or threatened against Seller by its
employees or any labor union.  To the best of its knowledge and belief, Seller
is not engaged in any unfair labor practices in connection with the operation of
the business of Seller relating to Seller's Assets.  Seller will not be
responsible for any violations arising or determined subsequent to Closing that
have been caused by any act of Buyer or any failure to act by Buyer.  Seller
represents and warrants that it has not had any solicitation by any labor
organization within the preceding three years.
 
2.4 Non-infringement.  The Computer Technology, Software, Proprietary Rights,
and Inventories, in whole or in part, do not infringe, to the best of Seller’s
knowledge, any patents, copyrights, trade secrets, trademarks or other
proprietary rights of any third parties and no rights or licenses are required
from third parties to exercise any rights with respect to Seller's Assets or any
portion thereof.
 
2.5 Proprietary rights.  The Proprietary Rights are in full force and effect and
there are no liens, claims, proceedings or causes of actions that in any way
affect the validity or enforceability of such Proprietary Rights.  Except for
licenses granted in the ordinary course of business to purchasers/licensees of
Seller's products, no rights or licenses, express or implied, have been granted
to any third parties under Proprietary Rights or any portion thereof
 
 2.6 Contracts, licenses, permits and approvals.
 
(a) Seller has no presently existing contracts or commitments extending beyond
the execution date hereof that in any way relate to Seller's Assets that are not
included in the Schedule of Contract Rights, Schedule E hereto.
 
(b) Seller does not have any obligation under any collective bargaining
agreement or any other contract with a labor union.  Except to the extent set
forth in the Schedule of Contract Rights, Schedule E hereto, Seller is not a
party to any executive or employee compensation plan or agreement or
compensatory plan or agreement with any independent contractors, or employees or
agents of Seller, including, without limitation, any pension, retirement, profit
sharing, stock purchase, stock option, bonus or savings plan.  Seller agrees to
pay or allow as a credit to Buyer any vacation or sick pay accrued to Seller's
employees at Closing.
 
(c) Seller agrees to inform Buyer of any changes in status of the Paragraph 2.6
representations.
 
2.7 Compliance.  Neither the execution and delivery of this Agreement, nor any
instrument or agreement to be delivered by Seller to Buyer at the Closing
pursuant to this Agreement, nor the compliance with the terms and provisions
thereof by Seller, will result in the breach of any applicable statute or
regulation promulgated thereunder, or any administrative or court order or
decree, nor will such compliance conflict with, or result in the breach of, any
of the terms, conditions or provisions of the Certificate of Incorporation or
bylaws of Seller, as amended, or any agreement or other instrument to which
Seller is a party, or by which Seller is or may be bound, or constitute an event
of default or default thereunder, or with the lapse of time or the giving of
notice or both constitute an event of default thereunder.
 
2.8 Fitness of Assets.  The Assets as of the date hereof consist, and at Closing
will consist of items of a quality and quantity usable or salable in the
ordinary course of business of Seller and are currently used by Seller in the
ordinary course of business.
 
2.9Litigation. There is no suit or action, or legal, administrative, arbitration
or other proceeding or governmental investigation affecting Seller's Assets
pending, or to the best knowledge and belief of Seller, threatened against
Seller that materially or adversely affects the business of Seller relating to
Seller's Assets or Seller's Assets.  Seller further warrants and represents that
there is no outstanding judgment, decree or order against Seller that affects
Seller or Seller's Assets in any way.
 



--------------------------------------------------------------------------------


 
2.10 Effect of Agreement.  The terms and conditions of this Agreement and all
other instruments and agreements to be delivered by Seller to Buyer pursuant to
the terms and conditions of this Agreement are valid, binding and enforceable
against Seller in accordance with their terms, subject only to the applicable
bankruptcy, moratorium and other laws generally affecting the rights and
remedies of creditors.
 
2.11 Good title.  Seller has and shall transfer to Buyer at Closing good and
marketable title to Seller's Assets, free and clear of any and all security
interests, encumbrances or liens.
 
2.12 Representations and warranties.  No representation or warranty by Seller in
this Agreement or any documents provided hereunder contains or will contain any
untrue statement or omissions or will omit to state any material fact necessary
to make the statements contained herein or therein not misleading.  All
representations and warranties made by Seller in this Agreement and any
documents provided hereunder shall be true and correct as of the date of Closing
with the same force and effect as if they had been made on and as of such date.

 
2.13 Due performance.  Seller has in all material respects performed all
obligations required to be performed by it hereunder, and is not in default in
any material respect hereunder, or in violation in any material respect of its
Certificate of Incorporation or bylaws, as amended, or any agreement, lease,
mortgage, note, bond, indenture, license or other documents or undertaking, oral
or written, to which it is a party or by which it is bound, or by which it or
any of its properties or assets may be materially affected. Seller is not in
violation or default in any material respect of any order, regulation,
injunction or decree of any court, administrative agency or governmental
body.  The execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby will not result in any of the violations or
defaults referred to in this paragraph.
 
2.14 Subsidiaries.  Seller does not have any subsidiaries nor does it have any
interest in any business enterprise not disclosed herein relating to or
competing with Seller's Assets or any portion thereof.
 
2.15 Computer technology.  Schedule A, Computer Technology, is a complete
listing of all items used and required by Seller to design, manufacture, test,
market and support the computer system known as the Clearlobby website.
 
2.16 Software.  Schedule B, Software, is a complete schedule of all software
marketed by Seller for use on or with the Computer Technology, there are no
known errors, malfunctions and/or defects in the Software; there is no known
unauthorized use of the Software or any portion thereof by any third party; and
there is no known users of the software other than the parties hereto.

 
2.17 Rights of Seller in Computer Technology and Software.  Computer Technology
and Software have been created solely by and / or for Seller who is under a
contractual obligation to assign all right, title and interest therein to Buyer
the terms and conditions set forth in this agreement.

 
2.18 Date and Time Compliance of Computer Technology and Software.  Seller
represents and warrants that the computer technology and software does and shall
operate in a well-defined, correct and predictable manner when using any date or
time, and does and shall not cause material errors related to any date or
time.  Seller shall not be responsible for any computer technology or software
malfunctions or errors that occur subsequent to the Closing if the Buyer has
made material changes to the technology purchased under this
Agreement.  Notwithstanding any provisions of this Agreement to the contrary,
Section 2.19 shall survive the Closing for a period of twelve (12) months.
 
2.19 Non-Competition.  Seller hereby agrees not to compete directly or
indirectly with the business of Buyer or any of its affiliates, within the
United States of America for a period of Two ("2") Years following the effective
date of this Agreement.  As used herein "not to compete" shall mean that Seller
shall not own, manage, operate, advise, consult, invest in, be engaged in or
otherwise assist a business substantially similar to, or competitive with, the
business of Buyer as of the date of this Agreement.  For purposes of this
Section, Seller shall include all officers, directors and employees of Seller’s
Corporation.  In addition, for purposes of this Agreement, the “Business” of
Buyer shall be that which is conducted by the iMedicor division of Buyer,
specifically: (i) physician to physician file sharing; (ii) continuing medical
education; (iii) educational programs for the healthcare industry; and (iv)
online pharmaceutical industry to physician sales and marketing interactions.


2.20 Non-Solicitation of Clients and Customers.  Seller hereby agrees that
following the execution of this Agreement that they shall not, as a company,
consultant or agent for any other entity or person, seek to solicit or carry out
any work of the same or similar nature, or offer, develop, license any similar
product or service to the Assets sold herein, for any client or customer of
Buyer or any of its affiliates.  As used herein "similar product or service"
shall mean any product or service similar to that offered, licensed,
contemplated or developed in a similar Business (as defined herein) to Buyer.


2.21 Non-Solicitation of Buyer’s Employees.  Seller hereby agrees that they
shall not as a company, employer, consultant or agent for any other entity or
person, solicit, engage or employ any employee of the Buyer.  Seller shall not
induce any Employee of Buyer or any of its affiliates to terminate his or her
employment with Buyer or any of its affiliates, or hire or assist in the hiring
of any such Employee by any other entity or person.

 

--------------------------------------------------------------------------------


 
3. Warranties and Representations of Buyer
 
Buyer warrants and represents to Seller as follows:
 
3.1 Corporate organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and is duly
qualified to do business in the State of New York and has full power and
authority to carry on its current business and to purchase, own, use and sell
its assets and properties.

 
3.2 Corporate authority.  The execution and delivery of this Agreement to Seller
and the carrying out of the provisions hereof have been duly authorized by the
Board of Directors of Buyer, and at Closing, Buyer shall furnish Seller a copy
of the authorizing resolutions of Buyer's Board of Directors.
 
3.3 Binding nature.  This Agreement shall be, when duly executed and delivered,
a legal and binding obligation of Buyer, enforceable in accordance with its
terms.

 
3.4 Representations and warranties.  No warranties or representations of Buyer
in this Agreement contains or will contain any untrue statement or omissions, or
will omit to state a material fact necessary to make the statements contained
herein not misleading.  All representations and warranties made by Buyer in this
Agreement shall be true and correct as of Closing with the same force and effect
as if they had been made on and as of such date.
 
3.5 Compliance with securities laws.  To the best of Buyer's knowledge and
belief, neither Buyer nor any officer, director, affiliate, or controlling
person of Buyer has committed any violation, or been in any way in
contravention, of any law, rule or regulation governing transactions in
securities, in connection with the transactions herein.

 
3.6 Inspection and value.  Buyer has formed its own opinion as to the value of
Seller's Assets being purchased hereunder.  Seller's warranties include such
express written warranties as are contained in this Agreement.
 
 3.7 Litigation.  There are no pending, or to the best knowledge and belief of
Buyer, threatened actions or proceedings before any court or administrative
agency or other authority that might or will materially or adversely affect
Buyer's ability or right to perform all of Buyer's obligations hereunder.
 
3.8 Compliance.  Neither the execution and delivery of this Agreement, nor any
instrument or agreement to be delivered by Buyer to Seller at the Closing
pursuant to this Agreement, nor the compliance with the terms and provisions
thereof by Buyer, will result in the breach of any applicable statute or
regulation promulgated thereunder, or any administrative or court order or
decree, nor will such compliance conflict with, or result in the breach of, any
of the terms, conditions or provisions of the Certificate of Incorporation or
bylaws of Buyer, as amended, or any agreement or other instrument to which Buyer
is a party, or by which Buyer is or may be bound, or constitute an event of
default or default thereunder, or with the lapse of time or the giving of notice
or both constitute an event of default thereunder.
 
3.9 Effect of Agreement.  The terms and conditions of this Agreement and all
other instruments and agreements to be delivered by Buyer to Seller pursuant to
the terms and conditions of this Agreement are valid, binding and enforceable
against Buyer in accordance with their terms.
 
3.10 Good Title. Buyer has and shall transfer to Sean Hanlon and Gregory
Englehardt at Closing good and marketable title to 10,000 SEC 144 restricted
shares each, free and clear of any and all security interests, encumbrances, or
liens.
 
3.11 Due performance.  Buyer has in all material respects performed all
obligations required to be performed by it hereunder, and is not in default in
any material respect hereunder, or in violation in any material respect of its
Certificate of Incorporation or bylaws, as amended, or any agreement, lease,
mortgage, note, bond, indenture, license or other documents or undertaking, oral
or written, to which it is a party or by which it is bound, or by which it or
any of its properties or assets may be materially affected. Buyer is not in
violation or default in any material respect of any order, regulation,
injunction or decree of any court, administrative agency or governmental
body.  The execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby will not result in any of the violations or
defaults referred to in this paragraph.
 
3.12 Buyer agrees to inform Seller according to the Notice provisions provided
for herein of any and all investment, in excess of five million (5,000,000)
dollars, raised from the date of Closing until the satisfaction of the
Promissory Note.
 
 

--------------------------------------------------------------------------------


 
 4. Liabilities
 
4.1 No assumption of liabilities.

 
(a) Seller acknowledges that Buyer is acquiring Seller's Assets hereunder
without any assumption of Seller's liabilities.
 
(b) Seller will indemnify and hold Buyer harmless from and against any and all
claims for products, service, and professional liability against Seller arising
out of sales of products or services or grants of licenses rendered by Seller
prior to Closing.
 
5. Conditions Precedent
 
5.1 Conditions precedent to Seller's obligations.  The obligations of Seller to
complete the Closing hereunder are, at Seller's option, subject to the following
conditions:
 
(a) All representations and warranties by Buyer contained in this Agreement
shall be true in all material respects as of and at the Closing.

 
(b) Buyer shall have performed and complied with all agreements, terms and
conditions required by this Agreement to be performed and complied with by Buyer
on or before the Closing.
 
(c) Seller shall have received an opinion of counsel from Buyer, dated the
Closing date, in form and substance reasonably satisfactory to counsel for
Seller, stating that:
 
(i) Buyer is a corporation duly organized and existing in good standing under
the laws of the State of Nevada and is duly qualified to do business in the
State of New York.
 
(ii) Buyer has full power and authority to make, execute, deliver and perform
this Agreement, and all corporate and other proceedings required to be taken by
Buyer, its directors to authorize Buyer to enter into and carry out this
Agreement and the transactions contemplated hereby have been duly and properly
taken, and this Agreement constitutes a valid obligation binding upon Buyer in
accordance with its terms, and that Buyer has the corporate power to conduct the
type of business presently conducted by Seller relating to Seller's Assets.
 
(iii) The execution and delivery of this Agreement, and the consummation hereof,
do not conflict with, or result in breach of, or constitute a default under, the
Article of Incorporation or bylaws of Buyer, as amended, or any material
agreement or instrument of which such counsel has knowledge and to which Buyer
is a party or by which it is bound.

 
(d) Seller shall not be in bankruptcy or similar proceedings.
 
5.2 Conditions precedent to Buyer's obligations.  The obligations of Buyer to
complete the Closing under this Agreement are, at Buyer's option, subject to
fulfillment by Seller, or otherwise, of each of the following conditions:
 
(a) All representations and warranties of Seller contained in this Agreement
shall be true in all material respects as of and at the Closing with the same
effect as if said representations and warranties had been made on and as of
Closing, except and to the extent otherwise specifically provided by the terms
and conditions of this Agreement.
 
(b) Seller shall have performed and complied with all agreements, terms and
conditions required by this Agreement to be performed and complied with by
Seller on or before the Closing.

 
(c) The employees of Seller are listed on the Schedule of Employees, Schedule F,
attached hereto and made a part hereof.  
 
(d) Buyer shall have received an opinion of counsel from Seller, dated the
Closing date, in form and substance reasonably satisfactory to counsel for
Buyer, stating that:
 
 

--------------------------------------------------------------------------------


 
(i) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has full corporate power to
own, lease and sell its assets, including Seller's Assets, and to conduct its
then current business and is duly qualified to do business and is in good
standing in the State of Delaware and every other jurisdiction where such
qualification may be necessary.
 
(ii) Seller has the full power and authority to make, execute, deliver and
perform this Agreement.  All corporate and other proceedings required to be
taken by Seller, its directors and shareholders to authorize Seller to enter
into and carry out this Agreement and the transactions contemplated hereby have
been duly and properly taken, and this Agreement constitutes a valid obligation
binding upon Seller in accordance with its terms.

 
(iii) At the Closing, Buyer shall receive good and marketable title to all of
Seller's Assets, free and clear of any and all security interests, encumbrances,
liens, infringements, licenses in favor of others (except and to the extent
expressly provided herein) or other interests.
 
(iv) Counsel does not know of any litigation, proceeding or governmental
investigation pending or threatened against or relating to Seller that would
adversely affect, in any way, the business of Seller's Assets or Seller's
Assets.

 
(v) The execution and delivery of this Agreement and consummation hereof do not
conflict with, or result in the breach of, or constitute a default under the
Certificate of Incorporation or bylaws of Seller, or any material agreement or
instrument of which counsel has knowledge and to which Seller is a party or by
which Seller is bound.
 
(vi) The business of Seller and Seller's Assets shall not have been materially
and adversely affected as a result of any transaction or labor dispute or
discussion.
 
(vii) Seller does not have any subsidiary corporations or other undisclosed
business enterprises.

 
(viii) All corporate and other proceedings and actions required by this
Agreement or by law or any rules or regulations promulgated thereunder, to be
taken by or on the part of Seller, its Board of Directors or its shareholders to
authorize Seller to execute, deliver and perform its duties and obligations
arising under this Agreement have been duly and validly taken.

 
(ix) Seller has complied with all applicable statutes, the provisions of its
Certificate of Incorporation and bylaws, as amended, and all other laws and
regulations applicable to the transactions contemplated by this Agreement to be
performed by Seller.
 
(x) Seller's Assets are free and clear of all perfected, filed and/or recorded
liens, charges, and encumbrances.  The instruments of assignment, transfer and
conveyance of Seller's Assets to Buyer comply in all respect with the terms of
this Agreement and are sufficient to vest in Buyer all right, title and interest
in respect to all of Seller's Assets.
 
(xi) Neither the execution and delivery of this Agreement, nor any instrument or
agreement delivered by Seller to Buyer at the Closing pursuant to this
Agreement, nor the compliance with the terms and provisions hereof by Seller
resulted in or will result in the breach of any applicable statute or regulation
promulgated thereunder, or any administrative or court order or decree, nor will
such compliance conflict with or result in the breach of any of the terms,
conditions, or provisions of the Certificate of Incorporation or bylaws, as
amended, of Seller, or any agreement or other instrument to which Seller is a
party, or by which Seller is or may be, bound, or constitute an event of default
or, with the lapse of time or the giving of notice, or both, constitute an event
of default thereunder.
 
(xii) This Agreement and all of the instruments and agreements delivered by
Seller to Buyer on the date hereof are legal, valid, and binding obligations of
Seller, enforceable in accordance with their terms.
 
(xiii) There is no suit, action or legal, administrative, arbitration or other
proceeding or governmental investigation, or any material change affecting any
of Seller's Assets pending or, to the Seller’s counsel's knowledge, after due
inquiry, threatened against Seller, which might materially or adversely affect
the financial condition of Seller or the conduct of Seller's business related in
any way to Seller's Assets.
 
(xiv) To Seller’s knowledge, there is no suit, action or claim that the Computer
Technology, Software, Proprietary Rights or Inventories infringe any patents,
copyrights, trade secrets, trademarks or other proprietary rights of any third
parties, and that the Computer Technology, Software, Proprietary Rights,
Inventories or any portion thereof or the exercise of any rights related thereto
or to Seller's Assets do not infringe any patents, copyrights, trade secrets,
trademarks or other proprietary rights of third parties.
 
(d) Seller shall have delivered to buyer such other instruments and documents as
Buyer shall reasonably request for the purpose of further perfecting the title
of Buyer in Seller's Assets.

(e) Seller shall not be in bankruptcy or similar proceedings.
 
 

--------------------------------------------------------------------------------


 
5.3 Waivers and consents.  Promptly following the execution of this Agreement,
Seller shall use its best efforts to obtain such written waivers and consents as
may be required, or reasonably requested by Buyer, in connection with the sale
and assignment of Seller's Assets by Seller to Buyer in accordance with the
terms of this Agreement.
 
6. Closing Obligations
 
6.1 Seller's obligations at Closing.  At the Closing, Seller shall execute and
deliver to Buyer:
 
(a) A bill of sale, assignments, and such other instruments, and documents of
conveyance and transfer to Buyer all of Seller's Assets.

 
(b) Appropriate original instruments of consent or waiver executed by third
parties with respect to all Contract Rights being transferred to Buyer hereunder
in order more fully to effect transfer of Seller's Assets hereunder, including,
without limitation, consents by all appropriate governmental agencies, if any.
 
(c) Possession of the originals of all Seller's Assets and all copies thereof;
it being understood and agreed that no Seller's Assets or any portion thereof
shall remain in the possession or control of Seller after the Closing.

 
(d) True and complete copies of resolutions duly accepted by Seller's board of
Directors and all shareholders entitled to vote hereon confirming this
Agreement, authorizing the carrying out of all transactions contemplated herein
and the execution and delivery by Seller of all instruments then or thereafter
required to do so; said resolutions to be duly certified by the Secretary of
Seller.
 
(e) Opinion of Seller's counsel as hereinabove provided.
 
(f) Such other instruments and documents as may be elsewhere herein required.

 
(g) A certificate signed by the President and by the Secretary of Seller, dated
the date of Closing, certifying that all of Seller's representations and
warranties set forth in this Agreement continue to be true on the Closing date
as if originally made on such date, except and to the extent otherwise expressly
provided or permitted in this Agreement.
 
(h) All documents necessary to transfer the domain name www.clearlobby.com to
Buyer.
 
(i) All documents necessary to document the transfer Seller’s Ownership rights
in the assets being transferred herein to Buyer.
 
6.2 Seller's further assurances.From time to time, at Buyer's request and
expense, whether at or after the Closing and without further consideration,
Seller shall:
 
(a) Execute and deliver to Buyer such instruments as may reasonably be required
to carry out the intent and purpose of this Agreement.

 
(b) Deliver to Buyer such other data, papers and information as may be requested
by Buyer to assist Buyer in the use of Seller's Assets.
 
6.3 Buyer's obligations at Closing.At Closing, Buyer shall execute and deliver
to Seller:
 
(a) The payments provided for herein.
 
(b) Stock certificates in the names of Sean Hanlon and Gregory Englehardt for
10,000 SEC 144 restricted common shares of Buyer.
 
(c) An opinion of counsel for Buyer as hereinabove required.
 
(d) True and complete copies of resolutions duly adopted by Buyer's Board of
Directors which provide all necessary corporate authorization for the execution
and carrying out of this Agreement and the provisions hereof.
 
(e) A certificate signed by the President and by the Secretary of Buyer, dated
the date of Closing, certifying that all of representations and warranties set
forth in this Agreement continue to be true on the Closing date as if originally
made on such date and the fulfillment of the covenants and agreements as of the
Closing.
 
(f) Appropriate instruments assuming obligations of Seller in the Contract
Rights and indemnifying Seller.
 
(g) Such other instruments and documents as may be elsewhere herein required.
 
(h) The Buyers, by this Agreement, effectively transfer the shares referred to
above (6.3(b) to Sean Hanlon and Gregory Englehardt.
 
 

--------------------------------------------------------------------------------


 
7. Employees
 
7.1 Data on employees - Seller shall comply with whatever reasonable requests
Buyer may make for additional information relating to its employees.
 
8. Miscellaneous
 
8.1 Brokerage.  Each party hereto represents and warrants to the other that no
broker or finder is entitled to any commission, or similar fee, in connection
with the making and carrying out of this Agreement.


8.2 Taxes.  The Parties hereto shall be solely responsible for their own tax
liability.  Each Party to this Agreement shall be responsible for the payment of
any taxes attributable to and/or accessed against them, as a result of the
transactions contemplated hereunder.  All fees, costs, charges, and expenses
payable to any federal, state, or municipal authority, including without
limitation all filing fees, documentary stamps and transfer, sales and other
taxes required to be paid, or imposed in connection with the terms of this
Agreement shall be paid by the Party incurring such costs.


8.3 Indemnification.Seller covenants and agrees to defend, indemnify, and hold
Buyer harmless against any loss, damage, claim of third parties, actions, suits,
demands, judgments, or expense (including legal and other fees, costs and
charges) incurred or sustained by Buyer as a result of or attributable, in whole
or in part, to any misrepresentation or breach of any representation, warranty,
covenant, or agreement herein (including, without limitation, provisions on
applicable bulk transfer laws) given or made by Seller. Buyer covenants and
agrees to defend, indemnify, and hold Seller harmless against any loss, damage,
claim of third parties, actions, suits, demands, judgments, or expenses
(including legal and other fees, costs and charges) incurred or sustained by
Seller as a result of or attributable, in while or in part, to any
misrepresentation or breach of any representation, warranty, covenant, or
agreement herein (including, without limitation, provisions with respect
to  Buyer's representations of compliance with securities laws, rules and
regulations) given or made by Buyer.


8.3.1 Sean Hanlon and Gregory Englehardt shall jointly indemnify Buyer against
any claim of third parties asserting ownership of the technology transferred
hereunder, as defined in Schedule A attached hereto, for a period of twelve (12)
months from the execution of this Agreement.  Nothwithstanding the preceding
sentence, such liability is limited to and shall not exceed the amount of the
Purchase Price then received by Seller under the Promissory Note attached
hereto.  Such indemnification shall in no instance terminate the obligations of
Buyer under said Promissory Note.
 
8.4 Effectiveness.  This Agreement supersedes any and all agreements, if any,
previously made between the parties relating to the subject matter hereof, and
there are no understandings or agreements other than those included herein.
 
8.5 Notices and communications.Any notice, payment, request, instruction, or
other document to be delivered hereunder shall be deemed sufficiently given if
in writing and delivered personally or mailed by certified mail, postage
prepaid, if to Buyer addressed to Buyer at the address first set forth above,
and if addressed to Seller, addressed to Seller at the address first set forth
above unless in each case Buyer or Seller shall have notified the other in
writing of a different address.
 
8.6 Non-waiver.  No delay or failure on the part of either party in exercising
any right hereunder, and no partial or single exercise thereof, will constitute
a waiver of such right or of any other right hereunder.

 
8.7 Headings.  Headings in this Agreement are for convenience only and are not
to be used for interpreting or construing any provision hereof.

 
8.8 Governing law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.
 
8.9 Jurisdiction.  Any and all claims arising out of or relating to this
Agreement shall be brought in a court of competent jurisdiction within the State
of New York, County of Rockland.
 
8.9 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 
8.10 Binding nature.  The provisions of this Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
 
8.11 Survival of representations and warranties.  Except as otherwise expressly
provided in this Agreement or the Schedules annexed, the representations and
warranties of Buyer and Seller extended hereunder shall survive the Closing for
a period of twelve (12) months.  Each party against whom liability is asserted
under the provisions of this Agreement shall be given the opportunity to
participate, directly or through its authorized representative, at its cost and
expense, in the conduct of any negotiations relating to the settlements of any
liability or any other proceeding instituted by any third party against either
Seller or Buyer, as the case may be, giving rise to the alleged breach.

 
8.12 Expenses.  Except as otherwise expressly provided herein, each party shall
pay all of its own expenses incidental to the negotiation and preparation of the
documentation and financial statements relating to this Agreement and for
entering into and carrying out the terms and conditions of this Agreement and
consummating the transactions, irrespective of whether the transactions
contemplated shall be consummated.

 
8.13 Amendment; successors and assigns.  This Agreement may be amended only by
an instrument signed by the authorized representatives of the parties
hereto.  Neither party may assign any of its rights, obligations, or liabilities
arising hereunder without the prior written consent of the other, except as
otherwise provided herein, and any such assignment or attempted assignment shall
be null and void.
 
8.14 Third party beneficiaries.  Except for their proper successors and assigns,
the parties hereto intend that no third party shall have any rights or claims by
reason of this Agreement.

 
 

--------------------------------------------------------------------------------


 
In witness whereof, the parties hereto have cause this Agreement to be duly
executed by their authorized representatives as of the date first above written.

 
Clearlobby, Inc
Vemics, Inc.
 
 
(''Seller'')
(''Buyer'')
By: ______________________
By: Fred Zolla
Title: ______________________
Title: CEO
Date: ______________________
Date: September 11, 2008
           



 
Sean Hanlon and Gregory Englehardt hereby agree jointly, to the provisions of
section 8.3.1 of this agreement.
 


 
/s/ Sean
Hanlon                                                                                                                         /s/
Gregory Englehardt                                      
Sean
Hanlon                                                                                                                               Gregory
Englehardt
SCHEDULE A.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
COMPUTER TECHNOLOGY
 


 
ClearLobby, represented as www.clearlobby.com, is an online service through
which pharmaceutical companies and physicians share information and
interact.  ClearLobby is intended to supplant, to some degree, the direct sales
call by pharmaceutical sales representatives to physicians.  By placing those
interactions online, through a highly customizable web portal, ClearLobby is
intended to make the detailing process more efficient.
 
A hosted service, ClearLobby provides pharmaceutical companies with an online
vehicle to present information to targeted physicians, who access the site with
a login and password.
 
ClearLobby is intended to house industry’s presentations and educational content
for physicians – and be utilized in a manner that supplants unsolicited sales
representative calls to
physician offices.  A hosted portal with both physician user-specific and
industry client-specific
views, ClearLobby will drive considerable efficiencies for both constituents.


For Physicians, ClearLobby will:
 
·  
Aggregate content from all pharmaceutical brands into a single, convenient
portal

·  
Enable them narrow what they see to only selected, relevant drugs and products.

·  
Allow them to review that information at their convenience vs. in lieu of
revenue-producing activities.

·  
Enable them to selectively engage companies and sales reps as needed, through
interactive tools and feedback mechanisms.

·  
Facilitate the formal control over sales rep access to their practice.



For Pharmaceutical Companies, ClearLobby will:
 
·  
Provide a new vehicle for delivering promotional and educational messages to
targeted physicians who chose to limit sales rep visits.

·  
Facilitate more meaningful and productive sales rep-physician meetings.

·  
Allow corporate marketing to gain greater control over marketing and sales

messaging (vs. field reps).
·  
Deliver considerable efficiencies by aggregating targeted physicians and
reducing costly, ineffective unsolicited sales calls.

·  
Provide data on every interaction on the portal, to enable continuous feedback
on

acceptance and impact of content and messaging.
SCHEDULE B.
SOFTWARE
 
The current ClearLobby application is the second version of the software and is
in prototype stage.  An engineer should be able to look at the application (or
perhaps just schema.rb) and understand the business domain rapidly, for the code
base is slim, with nothing unusual occurring.  Developed as a Rails application,
gaining an understanding the code and domain should not require an expertise in
that framework and language.


The Domain 
There are 3 types of Users:  Physicians/MDs (UserMd), Pharma Admins
(UserPharma), and Pharma Reps (UserRep).  MDs belong to a Practice.  Pharma
Admins and Reps belong to Companies.  Products belong to Companies.  Products
have and belong to many Specialties.  Products have many
ContentPieces.  ContentPieces are viewed (ContentView) and commented on
(ContentComment) by MDs. 
 
Process Flow 
Hitting the base url triggers the AuthController, a simple application wrapper
to provide generic password protection (note: this is not a true security
controller).  When the correct password is entered, the user comes to a default
home page offering one-click login for each user type.  There is also the option
to run through basic MD registration.  Each of the options has its own
controller: MDController, PharmaController, RepController, and
RegController.  Because the decision was made to use 3 different User types in
the domain, it allowed for very easy, modular controller architecture.  No Roles
or Role decisions are made anywhere and layouts do not have to be determined
dynamically.  Once a user "logs in,” a single controller associated with that
user type is used.  In the current application, all behavior is located in a
single place.


Persistence
In the current application, much of the AJAX does not trigger persistence.  For
example, when an MD rates content, the div is changed to display a rating image
based on their rating selection.  Sample and Meeting requests do not persist
either.  Likewise, the current Pharma reporting module utilizes static partials
loaded dynamically.  Finally, the Discuss tab in the MD view has not yet been
constructed (clicking on that route will deliver an error).  As a prototype,
infrastructural elements such as system wide exception handling, logging,
authentication/authorization, file upload and storage, have been established
only to simulate behavior and change the user’s page, but not to write to a
database.   


Future Production
The current application is a very small and clean web application.  It maps a
useful user experience across multiple constituents and reflects the broad
business concept of ClearLobby.  In addition, while the production solution will
inherently be more robust, all of the technologies needed are already in
use.  The bulk of the application involves handling video and document
rendering, and solutions exist today, such as ffmpeg (or similar) for video
conversion and FlashPaper for document conversion.  Numerous Rails plugins,
gems, or alternate technologies altogether, are available to handle smaller bits
of functionality (auth, ratings, tags, modal boxes that hide flash content,
background processing, email, application monitoring, unblocking uploads, etc).
 
 
  

--------------------------------------------------------------------------------


 
  SCHEDULE C.
PROPRIETARY RIGHTS
 
Sean Hanlon and Gregory Englehardt, the principals of ClearLobby, Inc., hereby
assert that ClearLobby owns the assets it is transferring to Buyer, pursuant to
this agreement.
 
An assignment of assets from Kevin Mather is attached hereto.
 
SCHEDULE D.
INVENTORIES
 
The application and the ClearLobby logo are contained on one disc of zipped
files, to be transferred by Seller to Buyer upon execution of this agreement.
 
Seller also will transfer ownership of the url http://www.clearlobby.com to
Buyer up on execution of this agreement.
 
SCHEDULE E.
CONTRACT RIGHTS

 
Seller hereby warrants that no persons or entities can claim any contract rights
with respect to the Computer Technology or any of the assets being transferred
from Seller to Buyer hereunder.
 
In concert with the execution of this Agreement, Seller will provide to Buyer
the executed Voting Agreement executed by Seller’s shareholders, which reflects
the approval of this Agreement of all of the holders of Seller’s shares.
 
In addition, in concert with the execution of this Agreement, Seller will
provide to Buyer the Statement of Ownership, which affirms that Seller has
universal and complete ownership and rights to the Computer Technology and all
assets being transferred under this Agreement; this Statement of Ownership was
approved and executed by the sole resource responsible for the architecture and
development of the Computer Technology.
 
SCHEDULE F.
PROMISSORY NOTE
 
$250,000.00                                                                                                                         September
11, 2008


1.  
Payment Obligation.  For value received, Vemics, Inc., a Nevada corporation with
a principle place of business at 523 Avalon Gardens, Nanuet, New York 10954
(“PROMISOR”) hereby promises to pay to the order of ClearLobby, Inc., a Delaware
Corporation with a principle place of business at 60 Silver Lane, Holliston,
Massachusetts 01746 (“PROMISEE”) the principal amount of two hundred and fifty
thousand dollars ($250,000.00) interest free.



2.  
Source of Obligation.  This Note arises from PROMISOR’S acknowledgement that
PROMISOR owes $250,000.00 to PROMISEE pursuant to the terms of the Limited Asset
Purchase Agreement executed by PROMISEE and PROMISOR on September 11, 2008.



3.  
Payment Terms.  This Promissory Note is due and payable as follows,
to-wit: PROMISOR shall make a payment of ten thousand ($10,000.00) dollars at
the time of signing this Promissory Note and the Limited Asset Purchase
Agreement as well as the delivery of the technology referenced in said Limited
Asset Purchase Agreement and twelve (12) equal monthly payments of twenty
thousand ($20,000.00) until such time as this note has been fully satisfied. 
The first such monthly payment shall be due and payable on the 1st day of
January 31, 2009, and a like installment shall be due and payable on the same
day of each succeeding month thereafter until the total principal of
$250,000.00 is paid in full. 



 

--------------------------------------------------------------------------------


 
The payment terms delineated above are subject to change contingent on PROMISOR
receiving investment, funds, or capital, regardless of source as follows:


If PROMISOR receives investment, funds, or capital in an amount of ten million
($10,000,000.00) dollars or more, PROMISOR shall pay any and all unsatisfied
principal pursuant to this promissory note, in full, to PROMISEE within thirty
(30) days of PROMISOR receiving/beginning to receive the investment, funds, or
capital.


If PROMISOR receives investment, funds, or capital of five million dollars
($5,000,000.00) or more, but in an amount less than ten million dollars
($10,000,000.00), PROMISOR shall make a proportional payment based on the
initial 5 Million Dollars received and proportional payments for each
$1,000,000.00 thereafter of investment, funds, or capital received on a pro rata
basis towards the satisfaction of any and all unsatisfied principal.
For example: If Vemics receives 5,000,000.00 in investment, funds, or capital,
Vemics shall make a payment of $120,000.00, equal to 50% of the $240,000.00
principle.


4.  
Form of Payment.  Payment shall be deemed made when funds are available to
PROMISSEE from PROMISOR.  All such payments shall be made to ClearLobby, Inc.,
Any check, draft, Money Order, wire transfer, or other instrument given in
payment of all or any portion hereof may be accepted by the PROMISEE and handled
in collection in the customary manner, but the same shall not constitute payment
hereunder or diminish any rights of the PROMISEE hereof except to the extent
that actual funds are unconditionally received by the PROMISEE and applied to
this indebtedness in the manner elsewhere herein provided.  All such payments
shall be issued to ClearLobby, Inc., 60 Silver Lane, Holliston,
Massachusetts 01746.



5.  
Prepayment.  PROMISOR shall have the right to prepay the amount owed hereunder
in whole or in part at any time without penalty or notice.



6.  
Default.  PROMISOR shall be in default upon the occurrence of any of the
following (referred to individually as an “Event of Default”):



a.  
Failure to make any payment within ten (10) days of the date of which such
payment becomes due;



b.  
Admission in writing by PROMISOR of its inability to pay debts as they mature;



c.  
The making of a general assignment for the benefit of creditors by PROMISOR;



d.  
Adjudication that PROMISOR is bankrupt or insolvent;



e.  
Filing by PROMISOR of (i) a voluntary petition in bankruptcy; or (ii) a petition
or an answer seeking reorganization or an arrangement with creditors, or to take
advantage of any insolvency, readjustment of loan, dissolution or liquidation
law or statute; or  (iii) an answer admitting the material allegations of a
petition filed against PROMISOR in any proceeding under any such law;



f.  
The entering of an order, judgment or decree, without the application, approval
or consent of PROMISOR by any court of competent jurisdiction, appointing a
receiver, trustee or liquidator for PROMISOR, if such order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days.



7.  
Acceleration of Maturity: In the event of default, as defined above, time being
of the essence hereof, PROMISEE, upon giving written notice to PROMISOR and
PROMISOR’s failure to cure said default within 30 days, may declare the entire
principal sum at the time of the default, due and payable.

 
8.  
Waiver.

 
a.  
PROMISOR hereby waives and releases all errors, defects and imperfections in any
proceedings by PROMISEE under the terms of this Note and any claims related to
PROMISEE’S Limited Asset Purchase Agreement with PROMISOR and all benefit that
might accrue to PROMISOR by virtue of any present or future laws exempting
property, real or personal, or any part of the proceeds arising from any sale of
such property, from attachment, levy, sale under execution, or providing for any
stay of execution, exemption from civil process or extension of time for
payment.

b.  
PROMISOR hereby waives presentment for payment, demand, notice of dishonor,
protest and notice of protest of this Note and all other notices in connection
with delivery, acceptance, performance, default or enforcement of the payment of
this Note.  Liability hereunder shall be unconditional and shall not be affected
in any manner by any indulgence, extension of time, renewal, waiver, or
modification consented to by the PROMISEE.  Notwithstanding anything to the
contrary herein, PROMISEE must give notice to PROMISOR with time to cure any
default as specified above in this agreement.



9.  
Governing Law.  This Promissory Note shall be interpreted and applied in
accordance with the law of the State of New York.  Any claim or cause of action
arising under this Note shall be subject to a Court having jurisdiction thereof,
located in the County of Rockland in The State of New York.  The prevailing
party shall be entitled to reimbursement for costs and reasonable attorney's
fees.

 
10.  
Interest on Unpaid Amounts: All sums remaining unpaid on the agreed or
accelerated date of maturity of the last installment shall thereafter bear
interest at the rate of ten percent (10%) per year.

 
11.  
Costs & Damages: In the event of default of this agreement or breach by
PROMISOR, PROMISOR hereby agrees to pay reasonable attorneys fees and costs to
PROMISEE related to pursuing its rights hereunder.

 
12.
Severability.  If any provision of this Note or the application thereof shall,
for any reason and to any extent, be invalid or unenforceable, neither the
remainder of this Note nor the application of the provision to other persons,
entities or circumstances shall be affected thereby, but instead shall be
enforced to the maximum extent permitted by law.

 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, PROMISOR has executed this Note as of the date first written
above.
 
PROMISOR                                                                       PROMISEE
Vemics,
Inc.:                                                                     
ClearLobby, Inc.




By:                                                                
                         By: ___________________________
      Fred Zolla,
CEO                                                                     Sean
Hanlon, CEO


 